Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

MGM GROWTH PROPERTIES LLC,

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP,

AND

THE INVESTORS PARTY HERETO

Dated April 25, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    CERTAIN DEFINITIONS    ARTICLE II    REGISTRATION REQUEST   

SECTION 2.1.

 

Request

     4   

SECTION 2.2.

 

Piggyback Registration

     4   

SECTION 2.3.

 

Expenses

     5   

SECTION 2.4.

 

Other Registration

     5    ARTICLE III    INCIDENTAL AND SHELF REGISTRATION   

SECTION 3.1.

 

Notice and Incidental Registration

     5   

SECTION 3.2.

 

Shelf Registration Statement

     7    ARTICLE IV    PROCEDURES   

SECTION 4.1.

 

Registration and Qualification

     8   

SECTION 4.2.

 

Underwriting

     10   

SECTION 4.3.

 

Blackout Periods

     11   

SECTION 4.4.

 

Qualification for Rule 144 Sales

     12    ARTICLE V    PREPARATION; REASONABLE INVESTIGATION   

SECTION 5.1.

 

Preparation; Reasonable Investigation

     13    ARTICLE VI    RESTRICTIONS ON PUBLIC SALE   

SECTION 6.1.

 

Restrictions on Public Sale

     13    ARTICLE VII    INDEMNIFICATION AND CONTRIBUTION   

SECTION 7.1.

 

Indemnification

     14    ARTICLE VIII    BENEFITS OF REGISTRATION RIGHTS   

SECTION 8.1.

 

Benefits of Registration Rights

     18    ARTICLE IX    MISCELLANEOUS   

SECTION 9.1.

 

No Inconsistent Agreements

     18   

SECTION 9.2.

 

Captions

     18   

SECTION 9.3.

 

Severability

     18   

SECTION 9.4.

 

Modification and Amendment

     18   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

SECTION 9.5.

 

Counterparts

     18   

SECTION 9.6.

 

Entire Agreement

     18   

SECTION 9.7.

 

Assignment; Successors and Assigns

     18   

SECTION 9.8.

 

Notices

     19   

SECTION 9.9.

 

Specific Performance

     19   

SECTION 9.10.

 

Dispute Resolution

     19   

SECTION 9.11.

 

Governing Law; Jurisdiction

     19   

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of April 25,
2016, by and among MGM Growth Properties LLC, a Delaware limited liability
company (the “Company”), certain wholly-owned subsidiaries of MGM Resorts
International, a Delaware corporation (“MGM”), listed as “Holders” on the
signatures pages hereto (each, a “Holder” and collectively, the “Holders”), the
Permitted Transferees (as defined below) that become party hereto in accordance
with this Agreement (the Holders and such entities or Permitted Transferees are
sometimes referred to herein individually as an “Investor” and collectively as
the “Investors”) and MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership (the “Partnership”).

W I T N E S S E T H:

WHEREAS, the Investors own certain Common Units (as defined below);

WHEREAS, subject to the various limitations contained in the Partnership
Agreement (as defined below), the Investors are entitled to redeem their Common
Units for cash or, at the election of the conflicts committee of the Board of
Directors of the Company on behalf of the Company, REIT Class A Shares (as
defined below); and

WHEREAS, the Company desires to provide to the Investors certain registration
rights as set forth herein with respect to the REIT Class A Shares issuable by
the Company in respect of the redemption of Common Units pursuant to the
Partnership Agreement.

NOW THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions herein set forth, the parties hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1 “Affiliates” has the meaning set forth in Rule 12b-2 of the General Rules
and Regulations under the Exchange Act.

1.2 “Agreement” is defined in the preamble of this Agreement.

1.3 “Blackout Period” is defined in Section 4.3(a).

1.4 “Business Day” means any day on which the New York Stock Exchange or such
other exchange as the REIT Class A Shares are listed is open for trading.

1.5 “Common Units” has the meaning given to such term in the Partnership
Agreement.

1.6 “Company” is defined in the preamble of this Agreement and shall include any
successor thereto.



--------------------------------------------------------------------------------

1.7 “Company Securities” is defined in Section 3.1.

1.8 “Contribution Agreement” means the Master Contribution Agreement, to be
entered into in connection with the IPO, by and among MGM, the Company and the
Partnership.

1.9 “Effectiveness Period” is defined in Section 3.2(a).

1.10 “Eligible Securities” means all or any portion of the REIT Class A Shares
acquired or that may be acquired by an Investor or its designee upon redemption,
conversion or exchange of Common Units, and any other securities issued or
issuable with respect to, on account of or in exchange for Eligible Securities,
whether by stock split, stock dividend, recapitalization, merger, charter
amendment or otherwise that are held by an Investor or its designee. Eligible
Securities shall cease to be Eligible Securities when (i) a registration
statement with respect to the sale of such Eligible Securities shall have become
effective under the Securities Act and such Eligible Securities shall have been
disposed of in accordance with such registration statement, (ii) such Eligible
Securities shall have been otherwise transferred pursuant to Rule 144 (or any
successor rule) or pursuant to another applicable exemption from registration
under the Securities Act to a Person that is not an Investor or a designee
thereof, new certificates for such Eligible Securities not bearing a legend
restricting further transfer shall have been delivered by the Company and such
Eligible Securities shall be freely transferable to the public (without
limitations on volume) without registration under the Securities Act or
(iii) such Eligible Securities are no longer outstanding.

1.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder.

1.12 “Holder” is defined in the preamble of this Agreement.

1.13 “Information Blackout” is defined in Section 4.3(a).

1.14 “Investor” is defined in the preamble of this Agreement.

1.15 “IPO” means the initial public offering of the Company.

1.16 “Lock-up Commitment” is defined in Section 6.1(a).

1.17 “MGM” is defined in the preamble of this Agreement.

1.18 “Other Securities” is defined in Section 2.2.

1.19 “Participating Holder” is defined in Section 2.2.

1.20 “Partnership” is defined in the preamble of this Agreement.

1.21 “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, to be entered into in connection with the IPO,
as the same may be amended, restated or supplemented from time to time.

 

2



--------------------------------------------------------------------------------

1.22 “Person” means an individual, a partnership (general or limited),
corporation, real estate investment trust, joint venture, business trust,
cooperative, limited liability company, association or other form of business
organization, whether or not regarded as a legal entity under applicable law, a
trust (inter vivos or testamentary), an estate of a deceased, insane or
incompetent person, a quasi-governmental entity, a government or any agency,
authority, political subdivision or other instrumentality thereof, or any other
entity.

1.23 “Permitted Transferees” means any Affiliate of the Holders that has become
a party hereto in accordance with Section 9.7.

1.24 “Qualifying Other Holder” is defined in Section 2.2.

1.25 “Registration Delay” is defined in Section 4.3(a).

1.26 “Registration Expenses” means all expenses incurred in connection with the
Company’s performance of or compliance with the registration requirements set
forth in this Agreement, including, without limitation, the following: (i) the
fees, disbursements and expenses of the Company’s counsel(s) (United States and
foreign), accountants, experts and other persons retained by the Company in
connection with the registration, offering and sale of Eligible Securities to be
disposed of under the Securities Act; (ii) all expenses in connection with the
preparation, printing and filing of any registration statement, any preliminary
prospectus, final prospectus or free writing prospectus, any other offering
document and amendments and supplements thereto and the mailing and delivering
of copies thereof to the underwriters and dealers; (iii) the cost of printing or
producing any agreement(s) among underwriters, underwriting agreement(s) and
blue sky or legal investment memoranda, any selling agreements and any other
documents in connection with the offering, sale or delivery of Eligible
Securities to be disposed of; (iv) all expenses in connection with the
qualification of Eligible Securities to be disposed of for offering and sale
under state securities laws (v) the filing fees incident to securing any
required review by the Financial Industry Regulatory Authority (or any successor
thereto) of the terms of the sale of Eligible Securities to be disposed of;
(vi) SEC and blue sky registration fees attributable to Eligible Securities;
(vii) the fees and expenses incurred in connection with the listing of Eligible
Securities on each securities exchange or quotation system on which the
Company’s equity securities are then listed; (viii) the reasonable fees and
disbursements for one counsel or firm to the Investors (as well as one local
counsel) selected by the Holder; (ix) Securities Act liability insurance or
similar insurance if the Company so desires or the underwriters so require in
accordance with then-customary underwriting practice; and (x) all expenses
related to the “road-show” for any underwritten offering, including all travel,
meals and lodging, to the extent not borne by the underwriters; provided,
however, that Registration Expenses with respect to any registration pursuant to
this Agreement shall not include underwriting discounts or commissions
attributable to Eligible Securities, any out-of-pocket expenses of the Selling
Investors (including any fees and expenses of their brokers) or transfer taxes
applicable to Eligible Securities.

1.27 “Registration Request Notice” is defined in Section 2.1.

1.28 “REIT Class A Shares” has the meaning given to such term in the Partnership
Agreement and shall include equivalent securities of any successor to the
Company.

 

3



--------------------------------------------------------------------------------

1.29 “Requesting Investor” means an Investor requesting registration of its
Eligible Securities in accordance with the terms hereof.

1.30 “SEC” means the United States Securities and Exchange Commission.

1.31 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as the same shall be in effect
at the relevant time.

1.32 “Selling Investor” means the Requesting Investor and each Investor who has
requested registration pursuant to Articles II or III, as applicable.

1.33 “Shelf Registration Statement” is defined in Section 3.2(a).

1.34 “Underwritten Offering Notice” is defined in Section 6.1(a).

ARTICLE II

REGISTRATION REQUEST

SECTION 2.1. Request. From and after the one (1) year anniversary of the first
day of the first full calendar month following the date of this Agreement and
subject to Section 4.3, upon written request from a Requesting Investor
requesting that the Company effect the registration under the Securities Act of
all or part of the Eligible Securities held by such Investor, which notice may
be delivered at any time after such one (1) year anniversary and which notice
shall specify the intended method or methods of disposition of such Eligible
Securities (the “Registration Request Notice”), unless such Eligible Securities
are included in a currently effective registration statement of the Company
permitting the resale of such Eligible Securities in the manner contemplated by
the Requesting Investor, the Company will use its reasonable best efforts to (as
promptly as practicable) file the appropriate registration statement under the
Securities Act with the SEC and (as promptly as reasonably practicable, but in
any event within 180 days of such request) cause such registration statement to
be declared effective by the SEC and to permit the disposition of such Eligible
Securities in accordance with the intended method or methods of disposition
stated in such request; provided, that:

(a) if the Company shall have previously caused a registration statement to be
declared effective by the SEC with respect to Eligible Securities pursuant to
Article III, the Company shall not be required to cause a subsequent
registration statement to be declared effective by the SEC pursuant to this
Article II until a period of ninety (90) days shall have elapsed from the
effective date of the most recent such previous registration, unless such
earlier registration was pursuant to Section 3.1 and the Selling Investors in
connection therewith were subjected to a cutback in accordance with
Section 3.1(e); and

(b) the Company shall not be required to effect (i) more than three
(3) registrations pursuant to this Article II in any calendar year or (ii) a
registration of Eligible Securities, the fair market value of which on the date
of receipt by the Company of the Registration Request Notice is less than
$5,000,000.

SECTION 2.2. Piggyback Registration. If at any time the Company proposes to
register any REIT Class A Shares, any equity securities exercisable for,
convertible into or

 

4



--------------------------------------------------------------------------------

exchangeable for REIT Class A Shares, or other securities issued by it having
terms substantially similar to Eligible Securities for public resale under the
Securities Act by any holder of registration rights, pursuant to a registration
rights agreement entered into by it with the Company on or after the date of
this Agreement (a “Qualifying Other Holder”, and such securities, “Other
Securities”) and on a form and in a manner which would permit registration of
Eligible Securities for sale to the public under the Securities Act, it will
give prompt written notice to the Investors of its intention to do so, and upon
the written request of any Investor delivered to the Company within ten
(10) Business Days after the giving of any such notice (which request shall
specify the number of Eligible Securities intended to be disposed of by the
Investor and the intended method of disposition thereof), the Company will use
reasonable best efforts to effect, in connection with the registration of the
Other Securities, the registration under the Securities Act of all Eligible
Securities which the Company has been so requested to register by the Selling
Investor(s) (each a “Participating Holder”), to the extent required to permit
the disposition (in accordance with the intended method or methods thereof as
aforesaid) of Eligible Securities so to be registered, provided, however, that
if the Company shall have been advised by a nationally recognized independent
investment banking firm selected by the Company and/or the Qualifying Other
Holder and reasonably acceptable to the Participating Holders to act as lead
underwriter in connection with the public offering of securities under this
Section 2.2 that, in such firm’s opinion, a registration of Eligible Securities
requested to be registered at that time would materially and adversely affect
the scheduled offering of securities, then the aggregate number of securities
requested to be included in such registration by the Participating Holders and
the Qualifying Other Holder(s) shall be reduced pro rata among the Participating
Holders and the Qualifying Other Holder(s) according to the total number of
securities requested to be registered by such Persons. Notwithstanding any
request under this Section 2.2, a Selling Investor may elect in writing prior to
the effective date of a registration under this Section 2.2 not to register its
Eligible Securities in connection with such registration.

SECTION 2.3. Expenses. The Company shall bear all Registration Expenses in
connection with any registration pursuant to this Article II, whether or not
such registration statement becomes effective; provided, however, that if the
Investors request a registration pursuant to Section 2.1 and subsequently
withdraw their request, then such Investors shall either pay all Registration
Expenses incurred in connection with such registration or forfeit the right to
request another registration during the subsequent ninety (90) days, unless the
withdrawal of such request is the result of facts or circumstances relating to
the Company or the REIT Class A Shares that arise after the date on which such
request was made and would have a material adverse effect on the offering of the
Eligible Securities or such withdrawal occurs after the implementation of, and
within twenty (20) Business Days after the end of, a Blackout Period.

SECTION 2.4. Other Registration. No registration of Eligible Securities effected
under this Article II shall relieve the Company of its obligation (if any) to
effect registration of other Eligible Securities pursuant to Article III.

ARTICLE III

INCIDENTAL AND SHELF REGISTRATION

SECTION 3.1. Notice and Incidental Registration. If the Company proposes to
register any REIT Class A Shares, any equity securities exercisable for,
convertible into or

 

5



--------------------------------------------------------------------------------

exchangeable for REIT Class A Shares, or other securities issued by it having
terms substantially similar to Eligible Securities (the “Company Securities”)
for public sale by the Company under the Securities Act on a form and in a
manner which would permit registration of Eligible Securities for sale to the
public under the Securities Act, it will give prompt written notice to the
Investors of its intention to do so, and upon the written request of any
Investor delivered to the Company within ten (10) Business Days after the giving
of any such notice (which request shall specify the number of Eligible
Securities intended to be disposed of by the Investor and the intended method of
disposition thereof), the Company will use reasonable best efforts to effect, in
connection with the registration of the Company Securities, the registration
under the Securities Act of all Eligible Securities which the Company has been
so requested to register by the Selling Investor(s), to the extent required to
permit the disposition (in accordance with the intended method or methods
thereof as aforesaid) of Eligible Securities so to be registered; provided,
that:

(a) If, at any time after giving such written notice of its intention to
register any of the Company Securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register the Company Securities, the
Company may, at its election, give written notice of such determination to the
Selling Investors and thereupon the Company shall be relieved of its obligation
to register such Eligible Securities in connection with the registration of such
Company Securities (but not from its obligation to pay Registration Expenses to
the extent incurred in connection therewith as provided in Section 3.2), without
prejudice, however, to the rights (if any) of the Selling Investors immediately
to request that such registration be effected as a registration under Article
II;

(b) The Company shall not be required to give notice of or effect any
registration of Eligible Securities under this Section 3.1 incidental to the
registration of any of its securities in connection with mergers, acquisitions,
exchange offers, subscription offers, dividend reinvestment plans or share
options or other employee benefit plans;

(c) Notwithstanding any request under this Section 3.1, a Selling Investor may
elect in writing prior to the effective date of a registration under this
Section 3.1 not to register its Eligible Securities in connection with such
registration;

(d) No registration of Eligible Securities effected under this Section 3.1 shall
relieve the Company of its obligation (if any) to effect registration of other
Eligible Securities pursuant to Article II or Section 3.2;

(e) The Company will not be required to effect any registration pursuant to this
Section 3.1 if the Company shall have been advised by a nationally recognized
independent investment banking firm selected by the Company to act as lead
underwriter in connection with the public offering of securities by the Company
that, in such firm’s opinion, a registration of Eligible Securities requested to
be registered at that time would materially and adversely affect the scheduled
offering of securities; provided, however, that if an offering of some but not
all of the Eligible Securities requested to be registered by the Investor(s)
would not materially adversely affect the Company’s offering of securities, the
aggregate number of Eligible Securities requested to be included in such
offering by the Investors shall be reduced such that

 

6



--------------------------------------------------------------------------------

securities are included as follows: (1) first, 100% of the securities that the
Company proposes to sell, (2) second, and only if all the securities referred to
in clause (1) have been included, the number of Eligible Securities eligible for
inclusion in such registration, allocated pro rata among the Investors according
to the total number of Eligible Securities requested to be registered by such
Investors; and

(f) The Company shall be responsible for the payment of all Registration
Expenses in connection with any registration pursuant to this Section 3.1.

SECTION 3.2. Shelf Registration Statement.

(a) Shelf Registration Statement. From and after the one (1) year anniversary of
the first day of the first full calendar month following the date of this
Agreement and subject to Section 4.3, the Company shall, upon request of any
Investor, as promptly as reasonably practicable file with the SEC a registration
statement for an offering to be made on a continuous basis pursuant to Rule 415
covering the resale of all of the Eligible Securities (the “Shelf Registration
Statement”). The Shelf Registration Statement shall be on the appropriate form
permitting registration of such Eligible Securities for resale by the Investors
in the manner or manners designated by them (including, without limitation, one
or more underwritten offerings). The Company will notify each Investor when such
Shelf Registration Statement has become effective. The Company shall not be
required to maintain in effect more than one shelf registration at any one time
pursuant to this Section 3.2(a). The Company shall (subject to the limitations
on registration obligations of the Company set forth in Articles II and III,
which shall be applicable with respect to the Shelf Registration) use its
reasonable best efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
of the Shelf Registration Statement, or automatically if the Company is eligible
to file an automatically effective shelf registration statement, and to keep the
Shelf Registration Statement continuously effective under the Securities Act
until the date (“Effectiveness Period”) when all Eligible Securities covered by
the Shelf Registration Statement have been sold in the manner set forth and as
contemplated in the Shelf Registration Statement.

(b) Shelf Offerings. Subject to Section 4.3, the Investors shall have the right
to conduct an unlimited number of offerings under the Shelf Registration
Statement, including underwritten offerings; provided, that the Company shall
have no obligation to effect more than one such underwritten offering in every
90 day period during the Effectiveness Period.

(c) Withdrawal of Stop Orders. If the Shelf Registration Statement ceases to be
effective for any reason at any time during the Effectiveness Period (other than
because of the sale of all of the securities registered thereunder), the Company
shall use its reasonable best efforts to obtain the prompt withdrawal of any
order suspending the effectiveness thereof.

(d) Supplement and Amendments. Subject to Section 4.3, the Company shall
promptly supplement and amend the Shelf Registration Statement and the
prospectus included therein if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement or by the Securities Act.

 

7



--------------------------------------------------------------------------------

(e) Other Shares. In no event shall the Company agree to register REIT Class A
Shares or any Other Securities for issuance by the Company or resale by any
Persons other than the Investors in any registration statement filed pursuant to
this Section 3.2 without the express written consent of the Holders, which
consent shall be entirely discretionary.

(f) Other Registrations. Notwithstanding any other provisions contained herein
to the contrary, the Company shall not be required to effect any shelf
registration or to keep any Shelf Registration Statement effective pursuant to
this Section 3.2 if the Investors exercise their right to request a demand
registration pursuant to Article II and such demand registration includes all of
the Eligible Securities owned by all of the Investors and such securities are
sold pursuant to such demand registration.

(g) Expenses. The Company shall bear all Registration Expenses in connection
with any shelf registration pursuant to this Section 3.2, whether or not such
shelf registration becomes effective; provided, however, that if the Investor(s)
request a shelf registration and subsequently withdraw their request, then such
Investors shall either pay all Registration Expenses incurred in connection with
such shelf registration or forfeit the right to request another shelf
registration during the subsequent ninety (90) days, unless the withdrawal of
such request is the result of facts or circumstances relating to the Company or
the REIT Class A Shares that arise after the date on which such request was made
and would have an adverse effect on the offering of the Eligible Securities or
such withdrawal occurs after the implementation of, and within twenty
(20) Business Days after the end of, a Blackout Period.

ARTICLE IV

PROCEDURES

SECTION 4.1. Registration and Qualification. If and whenever the Company is
required to use all reasonable best efforts to effect the registration of any
Eligible Securities under the Securities Act as provided in Articles II or III,
and subject to the limitations set forth in Sections 2.1, 2.2, 3.1 and 3.2, the
Company will, as promptly as is practicable:

(a) prepare, file and use all reasonable best efforts to cause to become
effective and to remain continuously effective a registration statement under
the Securities Act regarding the Eligible Securities to be offered;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all Eligible
Securities until such time as all of such Eligible Securities have been disposed
of in accordance with the intended methods of disposition by the Selling
Investors set forth in such registration statement;

(c) furnish to the Investors and any of the Selling Investors and to any
underwriter of such Eligible Securities such number of conformed copies of such
registration statement and of each such amendment and supplement thereto (in
each case, including all exhibits), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the

 

8



--------------------------------------------------------------------------------

requirements of the Securities Act, such documents incorporated by reference in
such registration statement or prospectus, and such other documents as the
Selling Investors or such underwriter may reasonably request;

(d) use all reasonable best efforts to register or qualify all Eligible
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as the Investor or any of the Selling
Investors or any underwriter of such Eligible Securities shall reasonably
request, and use all reasonable best efforts to do other acts and things which
may be reasonably requested by the Investor or any Selling Investors or any
underwriter to consummate the disposition in such jurisdictions of the Eligible
Securities covered by such registration statement, except the Company shall not
for any such purpose be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it is not so qualified, or to
subject itself to taxation on its income in any jurisdiction where it is not
then subject to taxation, or to consent to general service of process in any
jurisdiction where it is not then subject to service of process;

(e) use all reasonable best efforts to list the Eligible Securities on each
national securities exchange or quotation system on which the REIT Class A
Shares are then listed, if the listing of such securities is then permitted
under the rules of such exchange;

(f) notify the Investor and any of the Selling Investors as soon as reasonably
practicable and, if requested by any such Person, confirm such notice in
writing:

(i) (A) when a prospectus, any prospectus supplement or free writing prospectus
or post-effective amendment is proposed to be filed in respect of a registration
statement filed pursuant to this Agreement, and (B) with respect to such
registration statement or any post-effective amendment thereto, when the same
has become effective;

(ii) of any written comments from the SEC with respect to any filing and of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such registration statement or related prospectus
or for additional information related thereto;

(iii) of the issuance by the SEC, any state securities commission, any other
governmental agency or any court of any stop order, order or injunction
suspending or enjoining the use or effectiveness of any registration statement
filed pursuant to this Agreement or the initiation of any proceedings for that
purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of qualification or exemption from qualification of any of the
Eligible Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose;

(v) of the existence of any fact or the happening of any event that makes any
statement of material fact made in any registration statement filed pursuant to
this Agreement or related prospectus untrue in any material respect, or that
requires the making of any changes in such registration statement or prospectus
so that, in the case of the registration statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and

 

9



--------------------------------------------------------------------------------

that, in the case of the prospectus, such prospectus will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(vi) of the determination by the Company that a post-effective amendment to a
registration statement filed pursuant to this Agreement will be filed with the
SEC; and

(g) (i) upon the occurrence of any event contemplated by Sections 4.1(f)(ii),
(iii) or (iv), use its reasonable best efforts to respond to such comments,
prepare such amendment or supplement, furnish such additional information, or
obtain the withdrawal of such stop order, order, injunction or suspension of
qualification or exemption, as applicable, as promptly as practicable, and
(ii) upon the occurrence of any event contemplated by Section 4.1(f)(v), at the
request of the Investor or a Selling Investor, prepare and furnish to the
Investor and any of the Selling Investors as many copies as requested of a
supplement or amendment, including, if appropriate, a post-effective amendment
to the registration statement or a supplement to the related prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, such
prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

The Company may require the Investor(s) and any of the Selling Investors to
furnish the Company such information regarding the Investor(s) and any of the
Selling Investors and the distribution of such securities as the Company may
from time to time reasonably request in writing and as shall be required by law
or by the SEC in connection with any registration.

SECTION 4.2. Underwriting.

(a) If any Selling Investor so elects, an offering under this Agreement shall,
by written notice delivered to the Company, be in the form of an underwritten
offering. With respect to any such underwritten offering, the Selling Investors
shall select an investment banking firm of international standing to be the
managing underwriter for the offering, which firm shall be reasonably acceptable
to the Company, following which selection the Company and the Selling Investors
shall cooperate to effect such transaction as promptly as reasonably
practicable.

(b) In the case of an underwritten offering, the Company and the Partnership
will enter into and perform their obligations under an underwriting agreement
with the underwriters for such offering, such agreement to contain such
representations and warranties by the Company and the Partnership and such other
terms and provisions as are customarily contained in underwriting agreements
with respect to secondary distributions, which may include, without limitation,
indemnities and contribution to the effect and to the extent provided in Article
VII and the provision of opinions of counsel and accountants’ letters as are
customarily delivered by issuers to underwriters in secondary underwritten
public offerings of securities. The holders of Eligible Securities on whose
behalf such securities are to be

 

10



--------------------------------------------------------------------------------

distributed by such underwriters shall be parties to any such underwriting
agreement and the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such holders of such securities, but only to
the extent such representations and warranties and other agreements are
customarily made by issuers to selling stockholders in secondary underwritten
public offerings, and the holders of Eligible Securities included in such
underwritten registration shall be required to make representations or
warranties to, and other agreements with, the Company and the underwriters in
connection with such underwriting agreement as are customarily made by selling
stockholders in secondary underwritten public offerings; provided, however, that
no holder of Eligible Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters regarding such holder’s knowledge about the Company or to undertake
any indemnification obligations to the Company with respect thereto, except as
otherwise provided in Section 7.1(b), or to the underwriters with respect
thereto, except to the extent of the indemnification being given to the Company
and its controlling Persons in Section 7.1(b).

(c) In the event that any registration pursuant to Articles II or III shall
involve, in whole or in part, an underwritten offering, the Company will, if
requested by the Investors or the underwriters in such offering, cause the
appropriate officers of the Company and/or the Partnership to attend and
participate in “road shows” and other information meetings, if any, organized by
the underwriters, as reasonably requested; provided, that the Company shall have
no obligation to participate in more than two (2) “road shows” in any twelve
(12) consecutive month period, and such participation shall not unreasonably
interfere with the business operations of the Company.

SECTION 4.3. Blackout Periods.

(a) (i) At any time when a registration statement effected pursuant to Articles
II or III relating to Eligible Securities is effective, upon written notice from
the Company to the Selling Investors that the Board of Directors of the Company
has determined in good faith, with the advice of counsel, that the Selling
Investors’ sale of Eligible Securities pursuant to the registration statement
would be reasonably likely to require disclosure of non-public material
information the disclosure of which would not otherwise be required to be
disclosed and would be reasonably likely to have a material adverse effect on
the Company (an “Information Blackout”), the Selling Investors shall suspend
sales of Eligible Securities pursuant to such registration statement and
(ii) if, while a registration request is pending pursuant to Articles II or III,
the Board of Directors of the Company determines that an Information Blackout is
required, or that any such filing or the offering of any Eligible Securities
would be reasonably likely to materially adversely affect or materially delay
any proposed material financing, offer or sale of securities, acquisition,
corporate reorganization or other material transaction involving the Company or
the Partnership, the Company shall deliver to the Investors a certificate to
such effect signed by its Chief Executive Officer or Chief Financial Officer,
and the Company shall not be required to file a registration statement,
prospectus or any amendment or any supplement thereto pursuant to Articles II or
III (a “Registration Delay”); provided, that any such suspension or postponement
under (i) and (ii) of this Section 4.3(a) shall only continue until the earliest
of:

 

11



--------------------------------------------------------------------------------

(1) the date upon which such material information is disclosed to the public or
ceases to be material;

(2) sixty (60) days after the Company’s delivery of such written notice to the
Selling Investors;

(3) in the case of clause (i) above, such time as the Company notifies the
Selling Investors that sales pursuant to such registration statement may be
resumed; and

(4) in the case of clause (ii) above, the date upon which the financing, offer
or sale of securities, acquisition, corporate reorganization or other material
transaction referred to therein concludes.

The number of days from such suspension of sales by the Selling Investors until
the day when such sales may be resumed under clause (1), (2) or (3) hereof, or
from the date of a notice of a Registration Delay until the date such affected
registration process resumes under clause (1), (2) or (4) hereof, shall be
called a “Blackout Period. In no event may the Company deliver more than two
(2) notices, collectively, of an Information Blackout and/or a Registration
Delay in any twelve (12) consecutive month period, and the aggregate number of
days in which any Blackout Periods may be in effect in any twelve
(12) consecutive month period shall not exceed ninety (90) days.

(b) Any delivery by the Company of a written notice of a Registration Delay
following a registration request by a Requesting Investor pursuant to
Section 2.1 or by an Investor pursuant to Section 3.2, and before the
effectiveness of the related registration statement, or of a written notice of
an Information Blackout during the sixty (60) days immediately following
effectiveness of any registration statement effected pursuant to Article II,
shall give the Investors the right, by written notice to the Company within
twenty (20) Business Days after the end of such Blackout Period, to cancel such
registration and obtain one additional registration right during such calendar
year under Article II.

(b) The Company shall not effect any public offering of its securities during
any Blackout Period other than in connection with such proposed transaction
described in Section 4.3(a); provided, that the Investors shall have incidental
registration rights with respect to such primary offering of securities by the
Company in accordance with, and subject to the restrictions set forth in,
Section 3.1.

SECTION 4.4. Qualification for Rule 144 Sales. The Company covenants that it
will use its reasonable best efforts to file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder (or, if the Company is not required to file such
reports, it will, upon the written request of an Investor, use its reasonable
best efforts to make publicly available such necessary information for so long
as necessary to permit sales pursuant to Rule 144 under the Securities Act), and
it will use its reasonable best efforts to take any such further action as
reasonably requested by any Investor, all to the extent required from time to
time to enable Investors to sell Eligible Securities without registration under
the Securities Act within the limitation of the exemptions provided by (a) Rule

 

12



--------------------------------------------------------------------------------

144, Rule 144A or Regulation S under the Securities Act, as each may be amended
from time to time, or (b) any similar rule or regulation hereafter adopted by
the SEC. Upon the reasonable request of any Investor, the Company will deliver
to such Investor a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

ARTICLE V

PREPARATION; REASONABLE INVESTIGATION

SECTION 5.1. Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering or offering
Eligible Securities under the Securities Act, the Company will give the
Investors, any of the Selling Investors and the underwriters, if any, and their
respective counsel and accountants, drafts of such registration statement for
their review and comment prior to filing and such reasonable and customary
access to its books and records and such opportunities to discuss the business
of the Company with its officers, counsel and the independent public accountants
who have certified its financial statements as shall be necessary to conduct a
reasonable investigation within the meaning of the Securities Act; provided,
that the Company may require them to enter into a customary confidentiality
agreement.

ARTICLE VI

RESTRICTIONS ON PUBLIC SALE

SECTION 6.1. Restrictions on Public Sale.

(a) Notwithstanding any registration rights set forth in this Agreement, upon
written notice by the Company to the Investors, the Investors shall, in the
event (x) the Company is issuing equity securities with an aggregate fair market
value of at least $50,000,000 to the public, or (y) any Qualifying Other Holder
is proposing to sell REIT Class A Shares with an aggregate fair market value of
at least $50,000,000, in each case in an underwritten offering, and, if
requested in writing by the managing underwriter or underwriters for such
underwritten offering, not effect (and sign a written commitment to the
underwriter(s) (a “Lock-up Commitment”) to not effect) any public sale or
distribution of Eligible Securities or any securities convertible into or
exchangeable or exercisable for such Eligible Securities, including a sale
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act, for a period commencing on the seventh (7th) day prior to the
date such underwritten offering commences (such offering being deemed to
commence for this purpose on the later of the effective date for the
registration statement for such offering or, if applicable, the date of the
prospectus supplement for such offering) or, if later, the date of such written
request of the underwriter(s), and ending on such date, not to exceed ninety
(90) days after the closing of such underwritten offering, as may be requested
by the managing underwriter(s), so long as (i) the managing underwriter or
underwriters obtains a written commitment of each Company director and executive
officer and, in connection with a registration under clause (y) above, the
Qualifying Other Holder, to agree to the same restrictions and (ii) the
Investors are afforded piggyback and incidental registration rights, as
applicable, with respect to such offerings of securities in accordance with, and
subject to the restrictions set forth in, Section 2.2 and Section 3.1,
respectively; provided, however, that such Lock-up Commitment shall not prohibit
(i) any distributions-in-kind to an Investor’s partners, members or stockholders
or (ii) a transfer to an

 

13



--------------------------------------------------------------------------------

Investor’s Affiliates, provided that any transferee in the case of this clause
(ii) agrees to be bound by the restrictions set forth in this Section 6.1(a),
and in the case of clauses (i) and (ii), such transfers are not required to be
reported with the SEC on Form 4 in accordance with Section 16 of the Exchange
Act. Any notice delivered to the Investors pursuant to this Section 6.1(a) (an
“Underwritten Offering Notice”) shall be delivered not less than five
(5) Business Days prior to the date of the underwriting agreement for such
offering. The Company shall not deliver more than two (2) Underwritten Offering
Notices pursuant to this Section 6.1(a) in any twelve (12) consecutive month
period.

(b) In the event of a sale of REIT Class A Shares by the Investors in an
underwritten offering pursuant to Section 4.2, if requested in writing by the
managing underwriter or underwriters for such underwritten offering, the Company
will, and shall use reasonable best efforts to cause its directors, executive
officers and any other Qualifying Other Holder to, sign a Lock-Up Commitment to
the underwriter(s) to not effect any public sale or distribution of REIT Class A
Shares or any securities convertible into or exchangeable or exercisable for
REIT Class A Shares, including a sale pursuant to Rule 144 (or any similar
provision then in force) under the Securities Act, for a period commencing on
the seventh (7th) day prior to the date such underwritten offering commences
(such offering being deemed to commence for this purpose on the later of the
effective date for the registration statement for such offering or, if
applicable, the date of the prospectus supplement for such offering) or, if
later, the date of such written request of the underwriter(s), and ending no
later than the earlier of (i) ninety (90) days after the closing of such
underwritten offering and (ii) the date of the expiration of the lock-up imposed
on the Investors in respect of such offering. Notwithstanding anything to the
contrary in this Section 6.1, (x) if the Investors fail to sign a Lock-Up
Commitment in accordance with, and subject to the terms and limitations set
forth in, Section 6.1(a)(x), then the Company’s obligations under this
Section 6.1(b) shall terminate, (y) if the Company fails to sign a Lock-Up
Commitment in accordance with, and subject to the terms and limitations set
forth in, this Section 6.1(b), then the Investors’ obligations under
Section 6.1(a)(x) shall terminate and (z) if a Qualifying Other Holder fails to
sign a Lock-Up Commitment in accordance with, and subject to the terms and
limitations set forth in, this Section 6.1(b), then the Investors’ obligations
under Section 6.1(a)(y) shall terminate with respect to such Qualifying Other
Holder.

(c) Notwithstanding the foregoing, the Company shall not, and shall not be
required to, use reasonable best efforts to impose restrictions on sales and
distributions of Eligible Securities by the Investors for more than one hundred
(100) days in the aggregate in any twelve (12) consecutive month period.

ARTICLE VII

INDEMNIFICATION AND CONTRIBUTION

SECTION 7.1. Indemnification.

(a) In the event of any registration of Eligible Securities hereunder, the
Company will, and hereby does, indemnify and hold harmless, each Selling
Investor, its respective directors, trustees, officers, partners, agents, and
employees and each other Person who participates as an underwriter in the
offering or sale of such securities and each other

 

14



--------------------------------------------------------------------------------

Person, if any, who controls each such Selling Investor or any such underwriter
within the meaning of the Securities Act, against any and all losses, claims,
damages, expenses or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof, to which each such
indemnified party may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, expenses or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement contemplated hereby under
which Eligible Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary
prospectus, final prospectus or summary prospectus contained therein, or any
amendment or supplement to the foregoing, in light of the circumstances in which
they were made) not misleading, and the Company will reimburse each such Selling
Investor and each such director, trustee, officer, partner, agent, or employee,
underwriter and controlling Person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, expense, liability, action, or proceeding; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, expense or liability (or action or proceeding
in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Investor or underwriter specifically for inclusion in such registration
statement, preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement.

(b) Each Selling Investor, severally and not jointly, will, and hereby does,
indemnify and hold harmless the Company, its directors, officers, employees,
agents and each Person who participates as an underwriter in the offering or
sale of such securities, and each Person, if any, who controls the Company
within the meaning of the Securities Act against any and all losses, claims,
damages, expenses or liabilities, joint or several, actions or proceedings
(whether commenced or threatened) in respect thereof, to which each such
indemnified party may become subject under the Securities Act or otherwise
insofar as such losses, claims, damages, expenses or liabilities (or actions or
proceedings, whether commenced or threatened in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact in or omission or alleged omission to state a material fact in such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, required
to be stated therein or necessary to make the statements therein (in the case of
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement to the foregoing, in light of the
circumstances in which they were made) not misleading, but only to the extent
that such statement or omission was made in reliance upon and, in conformity
with, written information furnished by or on behalf of such Selling Investor to
the Company specifically for inclusion in such registration statement,
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement. In no event shall the liability of any Selling Investor hereunder be
greater in amount than the dollar amount of the net proceeds received by such

 

15



--------------------------------------------------------------------------------

Selling Investor upon the sale of the Eligible Securities giving rise to such
indemnification obligation.

(c) Promptly after receipt by any indemnified party hereunder of notice of the
commencement of any action or proceeding involving a claim referred to in
Section 7.1(a) or (b), the indemnified party will notify the indemnifying party
in writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party under Section 7.1(a) or (b) (except
to the extent that is has been prejudiced in any material respect by such
failure). In case any such action, suit, claim or proceeding is brought against
any indemnified party, the indemnifying party shall be entitled to participate
therein and, to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party shall have the right to employ its own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless (i) the employment of such counsel shall have been
authorized in writing by the indemnifying party in connection with the defense
of such suit, action, claim or proceeding, (ii) the indemnifying party shall not
have employed counsel to take charge of the defense of such action, suit, claim
or proceeding within a reasonable time after notice of commencement of the
action, suit, claim or proceeding, or (iii) such indemnified party shall have
reasonably concluded, based on the advice of counsel, that there may be defenses
available to it which are different from or additional to those available to the
indemnifying party which, if the indemnifying party and the indemnified party
were to be represented by the same counsel, could result in a conflict of
interest for such counsel or materially prejudice the prosecution of the
defenses available to such indemnified party. If any of the events specified in
clauses (i), (ii) or (iii) of the preceding sentence shall have occurred or
shall otherwise be applicable, then the reasonable fees and expenses of one
counsel selected by a majority in interest of the indemnified parties (and up to
one local counsel to the extent reasonably necessary) shall be borne by the
indemnifying party. If, in any case specified in the foregoing clauses (i),
(ii) or (iii), the indemnified party employs separate counsel, the indemnifying
party shall not have the right to direct the defense of such action, suit, claim
or proceeding on behalf of the indemnified party. Anything in this
Section 7.1(c) to the contrary notwithstanding, an indemnifying party shall not
be liable for the settlement of any action, suit, claim or proceeding effected
without its prior written consent (which consent in the case of an action, suit,
claim or proceeding exclusively seeking monetary relief shall not be
unreasonably withheld or delayed). Such indemnification shall remain in full
force and effect irrespective of any investigation made by or on behalf of an
indemnified party.

(d) If for any reason the indemnity under this Section 7.1 is unavailable or is
insufficient to hold harmless any indemnified party under Section 7.1(a) or (b),
then the indemnifying parties shall contribute to the amount paid or payable to
the indemnified party as a result of any loss, claim, expense, damage or
liability (or actions or proceedings, whether commenced or threatened, in
respect thereof), and legal or other expenses reasonably incurred by the
indemnified party in connection with investigating or defending any such loss,
claim, expense, damage, liability, action or proceeding, in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other. The relative fault shall be
determined by reference to, among other things, whether the

 

16



--------------------------------------------------------------------------------

untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Selling Investor and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. If, however, the allocation provided in the second preceding sentence
is not permitted by applicable law or provides a lesser sum to the indemnified
party than the amount hereinbefore calculated, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party in such
proportion as is appropriate to reflect not only such relative fault of, but
also the relative benefits received by, the indemnifying party and the
indemnified party as well as any other relevant equitable considerations. The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 7.1(d) were to be determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this Section 7.1(d).
Notwithstanding the foregoing, no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(e) Notwithstanding any other provision of this Section 7.1, to the extent that
any director, trustee, officer, partner, agent, employee, or other
representative (current or former) of any indemnified party is a witness in any
action or proceeding, the indemnifying party agrees to pay to the indemnified
party all expenses reasonably incurred by, or on the behalf of, the indemnified
party and such witness in connection therewith.

(f) All legal and other expenses reasonably incurred by or on behalf of any
indemnified party in connection with investigating or defending any loss, claim,
expense, damage, liability, action or proceeding which are to be borne by the
indemnifying party pursuant to this Section 7.1 shall be paid by the
indemnifying party in advance of the final disposition of such investigation,
defense, action or proceeding within thirty (30) days after the receipt by the
indemnifying party of a statement or statements from the indemnified party
requesting from time to time such payment, advance or advances. The entitlement
of each indemnified party to such payment or advancement of expenses shall
include those incurred in connection with any action or proceeding by the
indemnified party seeking an adjudication or award in arbitration pursuant to
this Section 7.1. Such statement or statements shall reasonably evidence such
expenses incurred by the indemnified party in connection therewith.

(g) The termination of any proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the rights of any indemnified party to indemnification
hereunder or create a presumption that any indemnified party violated any
federal or state securities laws.

(h) The indemnity agreements contained in this Section 7.1 shall be in addition
to any other rights (to indemnification, contribution or otherwise) which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of any Eligible Securities by any Investor.

ARTICLE VIII

BENEFITS OF REGISTRATION RIGHTS

 

17



--------------------------------------------------------------------------------

SECTION 8.1. Benefits of Registration Rights. The Investors may severally or
jointly exercise the registration rights hereunder in such proportion as they
shall agree among themselves. In the event that the Company receives conflicting
direction from Investors with respect to actions to be taken hereunder, the
direction of MGM shall be the only direction the Company shall be required to
follow.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. No Inconsistent Agreements. Neither the Company nor the Partnership
has entered and neither of them will enter into any agreement that is
inconsistent with the rights granted to the Investors in this Agreement or that
otherwise conflicts with the provisions hereof in any material respect. The
rights granted to the Investors hereunder do not in any material way conflict
with and are not inconsistent with the rights granted to the holders of the
Company’s or the Partnership’s other issued and outstanding securities under any
such agreements.

SECTION 9.2. Captions. The captions or headings in this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope or intent of this Agreement.

SECTION 9.3. Severability. If any clause, provision or section of this Agreement
shall be invalid or unenforceable, the invalidity or unenforceability of such
clause, provision or section shall not affect the enforceability or validity of
any of the remaining clauses, provisions or sections hereof to the extent
permitted by applicable law.

SECTION 9.4. Modification and Amendment. This Agreement may not be changed,
modified, discharged or amended, except by an instrument signed by all of the
parties hereto.

SECTION 9.5. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same instrument.

SECTION 9.6. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties and supersedes any prior understandings
and/or written or oral agreements among them respecting the subject matter
herein.

SECTION 9.7. Assignment; Successors and Assigns. Except as set forth in the next
sentence, this Agreement and the rights granted hereunder may not be assigned by
any Investor without the prior written consent of the Company, which may be
granted or withheld by the Company in its sole and absolute discretion. Each
Investor will be permitted to assign its rights under this Agreement to its
Permitted Transferees, so long as the applicable transferee executes and
delivers to the Company an instrument, in form and substance acceptable to the
Company, agreeing to be bound by the terms of this Agreement as if it were an
original party hereto. This Agreement shall inure to the benefit of and be
binding upon all of the parties hereto and their respective successors and
permitted assigns.

 

18



--------------------------------------------------------------------------------

SECTION 9.8. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next Business Day delivery, with written verification of receipt. All
notices and other communications shall be sent to the Company or the Investors,
respectively, at the address listed on the signature page hereof or at such
other address as the Company or the Investors, respectively, may designate by
ten (10) days’ advance written notice to the other parties hereto.

SECTION 9.9. Specific Performance. The parties agree that, to the extent
permitted by law, (a) the obligations imposed on them pursuant to this Agreement
are special, unique and of an extraordinary character, and that in the event of
a breach by any such party, damages would not be an adequate remedy; and
(b) each of the other parties shall be entitled to specific performance and
injunctive and other equitable relief in addition to any other remedy to which
it may be entitled at law or in equity.

SECTION 9.10. Dispute Resolution. The provisions of Article VIII of the
Contribution Agreement shall apply, mutatis mutandis, to all disputes,
controversies or claims (whether arising in contract, tort or otherwise) that
may arise out of or relate to, or arise under or in connection with this
Agreement or the transactions contemplated hereby.

SECTION 9.11. Governing Law; Jurisdiction. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of New
York irrespective of the choice of laws principles thereof. In addition, other
than disputes, controversies or claims (whether arising in contract, tort or
otherwise) governed by the mediation and/or arbitration procedures set forth in
Article VIII of the Contribution Agreement, the parties agree that any legal
action or proceeding regarding this Agreement shall be brought and determined
exclusively in a state or federal court located within the State of New York.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the day and year first above written.

 

THE COMPANY: MGM GROWTH PROPERTIES LLC By:  

/s/ Andy H. Chien

Name:   Andy H. Chien Title:   Chief Financial Officer 3950 Las Vegas Boulevard
South Las Vegas, Nevada 89119

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

THE HOLDERS:

MGM GRAND DETROIT, LLC,

a Delaware limited liability company

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

MANDALAY CORP.,

a Nevada corporation

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

RAMPARTS, INC.,

a Nevada corporation

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

NEW CASTLE CORP.,

a Nevada corporation

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

MGM RESORTS MISSISSIPPI, INC.,

a Mississippi corporation

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 875 Beach Boulevard Biloxi, MS 39530

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

VICTORIA PARTNERS, a Nevada partnership

By: MGM Resorts International,

a Delaware corporation

Its: Managing Venturer By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Executive Vice President, General Counsel and
Secretary 3950 Las Vegas Boulevard South Las Vegas, Nevada 89119

PARK DISTRICT HOLDINGS, LLC,

a Nevada limited liability company

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

NEW YORK-NEW YORK HOTEL & CASINO, LLC,

a Nevada limited liability company

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

THE MIRAGE CASINO-HOTEL, LLC,

a Nevada limited liability company

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Authorized Representative 3950 Las Vegas
Boulevard South Las Vegas, Nevada 89119

BEAU RIVAGE RESORTS, LLC,

a Mississippi limited liability company

By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Authorized Representative 875 Beach Boulevard
Biloxi, MS 39530

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

THE PARTNERSHIP: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By: MGM Growth
Properties OP GP LLC, its general partner By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary 3950 Las Vegas Boulevard South Las
Vegas, Nevada 89119

 

[Signature Page to Registration Rights Agreement]